96 F.3d 1438
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony T. HAYWARD, Plaintiff-Appellant,v.Edward G. MURRAY;  P.A. Terrangi, Warden;  Doctor Henceroth;H.D. Underwood, R.N.;  C. Harvin;  F. Wilson;  MichaelPfeiffer;  Roscoe Ramsey;  J. Webster;  Doctor Ong;  PierreD. Lord;  K. Hamlin, R.N.;  E. Shaw, L.P.N.;  A. Evans,L.P.N.;  B. Easter, L.P.N.;  E. Powell, Captain;  DoctorMarshall;  Co Newsome;  Clarence Burgess, Lieutenant;  J.A.Smith, R.A.;  R.B. Kessler, M.A., Defendants-Appellees.
No. 95-6718.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1996.Decided Sept. 13, 1996.

Anthony T. Hayward, Appellant Pro Se.  Lance Bradford Leggitt, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;  Carlyle Randolph Wimbish, III, SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia;  Jeff Wayne Rosen, ADLER, ROSEN & PETERS, P.C., Virginia Beach, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Hayward v. Murray, No. CA-94-1239-AM (E.D.Va. Apr. 18, 1995).  We deny Appellant's motions for oral argument and for the appointment of counsel because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED